DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/20 and 10/21/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 11-13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boo et al., US 2019/0211569.
Regarding claim 1:
Boo discloses a joining system for floor panels (refer to Figs. 1A and 1B), comprising a female coupling recess (7) formed in a first floor panel (1), said female coupling recess being adapted to receive a male coupling tongue (8 and 22) projecting from an adjoining second floor panel (2) in a direction perpendicular to a main floor surface plane
- the elasticity slot (5) is located in the second floor panel, the male coupling tongue forming a side wall surface of the elasticity slot on the opposite side of the male coupling tongue with respect to the side with said vertical locking means, enabling enhanced resilience upon insertion of the male coupling tongue into the female coupling recess; 
- an upper guiding surface (surface above 17) is located on a side of the female coupling recess on the first panel, forming an essentially non-resilient vertical guide for the male coupling tongue upon insertion thereof, limiting movement of said male coupling tongue in a horizontal direction towards a remaining, main portion of the first floor panel; -3-Electronically filedApplication No.: Unknown Atty. Docket No.: A676-2 
- a lower guiding surface (18) is located on an upwardly extending horizontal locking lip (4) formed at a distal end of the female coupling recess with respect to the remaining, main portion of the first floor panel, said lower guiding surface forcing the male coupling tongue
- said lower guiding surface at its lowest end transitions into an essentially vertically extending horizontal locking surface exerting a horizontal pressure on the male coupling tongue in a horizontal direction towards a remaining, main portion of the first floor panel, holding the vertical locking means in engagement with each other in a fitted state between the first floor panel and the second floor panel.
Regarding claims 3, 6, 11-13 and 15-16:
Boo clearly anticipates the claimed features by a comparison of the instant drawings and the prior art drawings. The partial undercut of claim 6 is shown in Fig. 1C.

    PNG
    media_image1.png
    473
    1320
    media_image1.png
    Greyscale



Claims 1-2, 7, 9-10, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pervan, US 2016/0201336.
Regarding claim 1:
Pervan discloses a joining system for floor panels (refer to Fig. 1b as well as the embodiment of Fig. 1d, both read on by the claim), comprising a female coupling recess formed in a first floor panel (1), said female coupling recess being adapted to receive a male coupling tongue projecting from an adjoining second floor panel (1’) in a direction perpendicular to a main floor surface plane
- the elasticity slot (14) is located in the second floor panel, the male coupling tongue forming a side wall surface of the elasticity slot on the opposite side of the male coupling tongue with respect to the side with said vertical locking means, enabling enhanced resilience upon insertion of the male coupling tongue into the female coupling recess; 
- an upper guiding surface (surface above 9a) is located on a side of the female coupling recess on the first panel, forming an essentially non-resilient vertical guide for the male coupling tongue upon insertion thereof, limiting movement of said male coupling tongue in a horizontal direction towards a remaining, main portion of the first floor panel; -3-Electronically filedApplication No.: Unknown Atty. Docket No.: A676-2 
- a lower guiding surface is located on an upwardly extending horizontal locking lip (8) formed at a distal end of the female coupling recess with respect to the remaining, main portion of the first floor panel, said lower guiding surface forcing the male coupling tongue
- said lower guiding surface at its lowest end transitions into an essentially vertically extending horizontal locking surface exerting a horizontal pressure on the male coupling tongue in a horizontal direction towards a remaining, main portion of the first floor panel, holding the vertical locking means in engagement with each other in a fitted state between the first floor panel and the second floor panel.
Regarding claim 2:
Pervan discloses wherein at least a part of an upper limitation wall of the elasticity slot is essentially horizontally aligned with the vertical locking means of the male coupling tongue.
Regarding claim 7:
Pervan discloses wherein an upper limitation wall of the elasticity slot (14, in Fig. 1d) transitions into an essentially vertical side wall surface of the male coupling tongue via a curved transition portion thereof.
Regarding claims 9-10:
Pervan discloses wherein the vertical locking means on the male and female coupling are constituted by continuously curved bulb shaped protrusions that match to corresponding concave locking grooves.
Regarding claim 14:
Pervan (embodiment Fig. 1d) discloses wherein the upper guiding surface is inclined leaning towards a said remaining, main portion of the first floor panel and extends directly above the vertical locking means of the female coupling recess.
Regarding claim 17:
Pervan (embodiment of Fig. 1d) discloses wherein the vertical locking means of the male coupling tongue is located at a distance from a distal main vertical joint surface (top section) on the second floor panel in a direction towards a remaining, main portion of said second floor panel in order to avoid chafing contact between said vertical locking means and a top floor surface of the adjoining first floor-7-Electronically filedApplication No.: UnknownAtty. Docket No.: A676-2 panel upon insertion of the male coupling tongue into the female coupling recess.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan, US 2016/0201336 in view of Pervan, US 2013/0014463.
Regarding claim 8:
Pervan ‘336 does not expressly disclose a resilient waterproofing seal.
Pervan ‘463 discloses a resilient waterproofing seal (16) positioned in an elasticity slot.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a seal as suggested by ‘463 to the floor panel system of ‘336 in order to seal and provide resiliency to the joint.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan, US 2016/0201336 in view of Martensson, US 6,647,690.
Regarding claim 18:
Pervan does not expressly disclose the width of the locking lip exceeding the mean of the male coupling tongue.
Martensson discloses a joining system (Fig. 1) wherein the width of an upwardly extending locking lip exceeds the mean width of the male coupling tongue.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to extend the lip of Pervan as suggested by Martensson in order to provide additional locking surface (i.e. 11 and 21 in Martensson) thereby increasing the joint strength.

    PNG
    media_image2.png
    295
    726
    media_image2.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pervan, US 2016/0201336.
Regarding claim 19:
Pervan discloses wherein the vertical height of the vertical locking means measured from a bottom plane of the floor panels exceeds the corresponding height of the upwardly extending locking lip (refer to Fig. 1b as well as 1a and 1c) but Pervan does not specify exceeding the height by 30%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the relative height position of the locking means limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
There is no evidence that the claimed limitations provide a criticality that would not be achievable and expected with a reasonable amount of experimentation.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching, suggestion or motivation to modify the teachings of the prior art to further include wherein the width of the elasticity slot is essentially half (claim 4) or a third (claim 5) of the width of the upwardly extending horizontal locking lip formed at a distal end of the female coupling recess. A conclusion of obviousness would be speculative and require improper hindsight reconstruction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633